Affirmed and Opinion Filed March 29, 2021




                                      S
                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01023-CV

                      MICHELLE HERCZEG, Appellant
                                  V.
                     CITY OF DALLAS, TEXAS, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-16429

                         MEMORANDUM OPINION

                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia

      Appellant Michelle Herczeg appeals the dismissal of her discrimination

lawsuit against appellee the City of Dallas. We affirm because Herczeg has not

challenged all independent bases for the trial court’s judgment.

                                 I.   Background

      Herczeg alleged that she was a Dallas police officer who “suffered

discrimination and retaliation because of her gender.” She also alleged that she was

subjected to a hostile work environment.
      Herczeg sued the City under Chapter 21 of the Texas Labor Code. After the

City answered, she filed her first amended petition, which was her live pleading at

the time of judgment. In that pleading, she asserted four counts under Chapter 21

for (1) gender discrimination, (2) wrongful termination based on gender,

(3) retaliation based on gender, and (4) aiding and abetting discrimination.

      The City filed a plea to the jurisdiction based on immunity from suit. The

City raised multiple grounds in its plea. Some grounds attacked the merits of

Herczeg’s claims, arguing that she could not establish that the City committed

Chapter 21 violations for which the City’s immunity was waived. Other grounds

asserted that (1) some of Herczeg’s liability theories were time-barred because she

did not timely present them to the Texas Workforce Commission and (2) all of

Herczeg’s remaining liability theories were barred because she failed to exhaust

administrative remedies as to those theories.

      Herczeg filed a response to the City’s plea to the jurisdiction.

      After a hearing, the trial judge signed an order granting the City’s plea, and

Herczeg appealed.

      The City filed a document suggesting that Herczeg’s appeal was untimely

because the trial court’s judgment did not dispose of all of Herczeg’s claims, which

would make the judgment interlocutory and thus make Herczeg’s notice of appeal

untimely. See TEX. R. APP. P. 26.1(b) (deadline for notice of appeal in accelerated

appeals). At our request, Herczeg filed a jurisdictional brief. After reviewing the

                                        –2–
record, this Court issued an order concluding that the trial judge intended the order

to be a final judgment granting the City’s plea as to all of Herczeg’s claims. Thus,

Herczeg’s notice of appeal was timely.

                                    II.   Analysis

A.    Summary of the Arguments
      Herczeg raises three issues on appeal. First, she argues that the trial court

erred by granting the City’s plea to the jurisdiction because the evidence raised

numerous genuine issues of material fact. Second, she argues that the trial court

erred by granting the City’s plea because her expert witness’s testimony created

genuine issues of material fact. Third, she argues that the trial court erred by failing

to sustain her objections to certain evidence filed by the City.

      In its brief, the City argues, among other things, that we must affirm the

judgment because Herczeg’s brief did not address all independent grounds

supporting the judgment. For example, the City argues that Herczeg’s brief did not

address the untimeliness and failure-to-exhaust grounds asserted in the City’s plea.

      In her reply brief, Herczeg disputes that she waived any issues in her opening

brief and insists that she demonstrated reversible error. But neither her opening brief

nor her reply brief addresses or even mentions the City’s untimeliness and failure-

to-exhaust grounds for dismissal.




                                          –3–
B.    Applicable Law
      It is a well-settled rule that an appellant must attack all independent bases or

grounds that fully support a ruling or judgment. See, e.g., Oliphant Fin. LLC v.

Angiano, 295 S.W.3d 422, 423 (Tex. App.—Dallas 2009, no pet.). This rule is a

corollary of the harmless-error rule:

      If an independent ground fully supports the complained-of ruling or
      judgment, but the appellant assigns no error to that independent ground,
      we must accept the validity of that unchallenged independent ground,
      and thus any error in the grounds challenged on appeal is harmless
      because the unchallenged independent ground fully supports the
      complained-of ruling or judgment.

Id. at 424; see also Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970).

The rule applies to a dismissal based on a plea to the jurisdiction. See Douglas v.

City of Kemp, No. 05-14-00475-CV, 2015 WL 3561621, at *3 (Tex. App.—Dallas

June 9, 2015, no pet.) (mem op.).

      When the trial court’s judgment does not specify the ground or grounds on

which it is based, the appellant must attack all grounds the judgment could have been

based on. See Wilhite v. Glazer’s Wholesale Drug Co., Inc., 306 S.W.3d 952, 954

(Tex. App.—Dallas 2010, no pet.). To carry its burden, an appellant may either

(1) assert a separate issue challenging each possible ground for the judgment or

(2) assert a general issue assailing the judgment and within that issue present

argument defeating all possible grounds on which the judgment could be based. See

id.


                                        –4–
C.    Applying the Law to the Facts
      First, we agree with the City that the untimeliness and failure-to-exhaust-

administrative-remedies grounds it raised in its plea to the jurisdiction are separate

and independent from its grounds that Herczeg could not establish the elements of

her Chapter 21 claims. See Douglas, 2015 WL 3561621, at *3–4 (failure to exhaust

administrative remedies was independent ground supporting judgment); cf. Reliford

v. BNSF Ry. Co., No. 02-09-00322-CV, 2011 WL 255795, at *1 (Tex. App.—Fort

Worth Jan. 27, 2011, no pet.) (mem. op.) (statute of limitations was independent

ground supporting judgment). We also agree that the City’s untimeliness and

failure-to-exhaust grounds covered every liability theory that Herczeg asserted in

her live petition. Herczeg does not dispute these points.

      Next, we agree with the City that the trial court’s order did not specify the

grounds on which it was granting the City’s plea. The order consists of thirty

statements that the City’s plea is granted or denied as to Herczeg’s various claims

and theories, and it allowed the trial judge to circle “GRANTED” or “DENIED” as

appropriate. Two representative examples follow:




                                         –5–
None of the trial court’s rulings references a specific ground for the ruling.

Accordingly, on appeal Herczeg must attack every ground the City asserted in its

plea. See Wilhite, 306 S.W.3d at 954.

      Finally, we conclude that Herczeg’s opening appellate brief does not attack

the City’s untimeliness or failure-to-exhaust grounds for dismissal. The brief does

not mention them by name, discuss their elements, or allude to them in any way.

Although an appellant who has failed to challenge all independent grounds on appeal

is not allowed to cure the defect in the reply brief, Douglas, 2015 WL 3561621, at

*4, we also note that Herczeg has not attempted to do so here. Instead, her reply

brief (1) invokes the general principle that an appellate court should reach the merits

of an appeal whenever possible and (2) includes a footnote with a string citation to

numerous cases, which we address below.

      Herczeg cites St. John Missionary Baptist Church v. Flakes, 595 S.W.3d 211

(Tex. 2020) (per curiam), without explanation. In that case, we held that the

appellants failed to challenge one of two independent grounds for the trial court’s

judgment, but the supreme court concluded that the two grounds were not actually

independent but were inextricably intertwined. Id. at 214. Thus, we erred by holding

that the appellant had omitted one of the two grounds from its brief. Id. at 215. In

this case, by contrast, untimeliness and failure to exhaust administrative remedies

are independent of the City’s other grounds, which focused on the merits of

Herczeg’s claims. Thus, St. John is distinguishable.

                                         –6–
      Herczeg’s other cases generally support the proposition that appellate courts

should reach the merits whenever reasonably possible, but they are not similar

enough to this case to be illuminating. See, e.g., Rohrmoos Venture v. UTSW DVA

Healthcare, LLP, 578 S.W.3d 469, 480 (Tex. 2019); Weeks Marine, Inc. v. Garza,

371 S.W.3d 157, 162 (Tex. 2012); Perry v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008)

(per curiam). By contrast, the rule stated in Oliphant Financial and the other cases

cited above is precisely on point. Herczeg did not challenge all independent grounds

on which the trial court may have dismissed her case, so we must affirm. See

Oliphant Fin., 295 S.W.3d at 424; see also State Bar of Tex. v. Evans, 774 S.W.2d

656, 658 n.5 (Tex. 1989) (per curiam) (appellate court may not raise an argument

sua sponte and reverse based on that argument).

                                III.   Disposition

      We affirm the trial court’s judgment.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE



Schenck, J., dissenting.

191023F.P05



                                        –7–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MICHELLE HERCZEG, Appellant                    On Appeal from the 191st Judicial
                                               District Court, Dallas County, Texas
No. 05-19-01023-CV           V.                Trial Court Cause No. DC-16-16429.
                                               Opinion delivered by Justice Garcia.
CITY OF DALLAS, TEXAS,                         Justices Schenck and Smith
Appellee                                       participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee CITY OF DALLAS, TEXAS recover its costs
of this appeal from appellant MICHELLE HERCZEG.


Judgment entered March 29, 2021.




                                         –8–